Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communications received 3/24/2020. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowed Claims
Claims 1-20 are allowed.

Reasons for allowance
The prior art of the record fails to disclose all limitations in independent claims 1, 10 and 19: the closest prior arts of the record are:
Kobayashi 20190095598 discloses a server receiving an authorization token request, check local id and region information received in the request, determines if local user id matches a recorded local id, and if the region information matches the registered region for the request to be processed. Kobayashi discloses:
“An administration server comprising: a processor; and a memory storing computer-readable instructions therein, wherein the computer-readable instructions, 
Mori 20140280512 cited in ids dated 3/24/2020 discloses a server acquiring printer information such as dev id or Serial Number, type device state , service id, ([0040]) and teaches “ An administration server comprising: a processor; and a memory storing computer-readable instructions therein, wherein the computer-readable instructions, when executed by the processor, cause the administration server to: receive a first signal from a communication device, the first signal including device identification information identifying the communication device, first-type information related to the communication device and second-type information different from the first-type information”.
Kimura 20070273923  discloses a print request including a user id, info identifying of printing form data and destination printer ([0058]), and further teaches checking the user id, destination printer ([0060]-[0063], Fig 6) in order to process request.
Ohta et al 20120198534 disclose a server receiving a  request, determine whether a request can be executed based on comparison of transmitted information  and information stored in authentication server. 
Ross et al 9465837 discloses an application server receiving from a client device a request associated with constrain information, generates a response based on the constrain information.
Mori 20140280512 discloses a server receiving device state information from printers  including amount of printing performed by printer, state of cartridge, toner ([0027]), stores in a database (Fig. 3).
None of the prior art of record, alone or in combination with other known art, discloses:
“An administration server comprising: a processor; and a memory storing computer-readable instructions therein, wherein the computer-readable instructions, when executed by the processor, cause the administration server to: receive a first signal from a communication device, the first signal including device identification information identifying the communication device, first-type information related to the communication device and second-type information different from the first-type information; in a case where the first signal is received, execute a provision process by using at least the first-type information included in the first signal, the provision process being a process for providing a service related to the communication device which is identified by the device identification information included in the first signal; receive a second signal from the communication device after the first signal has been received, wherein the second signal includes the device identification information and the second- type information but does not include the first-type information, and the provision process is incapable of being executed due to the first-type information not being included in the second signal; in a case where the second signal is received, execute a first notification process of notifying a user of a first cause by which the provision process is incapable of being executed; receive a third signal from the communication device after the first signal has been received, wherein the third signal includes the device identification information and includes neither the first-type information nor the second-type information, and the provision process is incapable of being executed due to the first-type information not being included in the third signal; and in a case where the third signal is received, execute a second notification process of notifying the user of a second cause by which the provision process is incapable of being executed, the second cause being different from the first cause”, recited in claims 1 and substantially in claims 10 and 19.
Therefore, claims 1, 10 and 19 are allowable. Claims 2-9, 11-18 and 20, dependent respectively from claim 1, 10 and 19 are also found allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        12/4/2021